EX‑33.6 (logo) berkeley point MANAGEMENT’S ASSESSMENT OF COMPLIANCE WITH APPLICABLE SERVICING CRITERIA PURSUANT TO ITEM 1122 OF REGULATION AB Management of Berkeley Point Capital LLC (“BPC”) is responsible for assessing compliance with the applicable servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission relating to its role in the servicing of commercial mortgage-backed securities transactions conducted by BPC (the “Platform”) as of and for the year ended December 31, 2016 (the “Reporting Period”). Appendix A identifies the individual asset-backed transactions and securities defined by management as constituting the Platform. BPC’s management has assessed BPC’s compliance with the applicable servicing criteria during the Reporting Period.
